Citation Nr: 0714607	
Decision Date: 05/16/07    Archive Date: 06/01/07

DOCKET NO.  02-03 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for generalized dermatitis and folliculitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to 
September 1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2003 rating decision of the 
Wichita, Kansas Department of Veterans Affairs (VA) Regional 
Office (RO).

In March 2004, the appellant testified at a Travel Board 
hearing before the undersigned Acting Veterans Law Judge 
designated by the Chairman of the Board to conduct that 
hearing pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  A 
copy of the transcript of that hearing is in the claims file.

This matter was before the Board in April 2005 and was then 
remanded for further development.


FINDINGS OF FACT

1. The veteran's skin condition is not be productive of 
ulceration, extensive exfoliation or crusting, exudation or 
itching constant, systemic or nervous manifestations, 
exceptional repugnancy, extensive lesions, or marked 
disfigurement.

2. The veteran's skin condition does not affect 20 percent or 
more of the entire body, affect 20 percent or more of any of 
the exposed areas, or require systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of six weeks or more during a 12-month period.

3. With respect to his face and neck, the veteran's skin 
condition is not productive of disfigurement with visible or 
palpable tissue loss and either gross distortion or asymmetry 
of one feature or paired set of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), is not productive of scarring, does not have 
underlying soft tissue missing, does not cause the skin to be 
indurated and inflexible, and does not cause abnormal 
pigmentation or texture of the skin exceeding six square 
inches.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for generalized dermatitis and folliculitis have not been 
met.  38 U.S.C.A. §§ 1155, 5110(g) (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.71a, Diagnostic Codes 7800, 7806, 7807-
7819 (2002, 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  The notification 
must also include the request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b) (2006).  VA must provide such 
notice to a claimant prior to an initial unfavorable decision 
on a claim for VA benefits by the agency of original 
jurisdiction (AOJ), even if the adjudication occurred prior 
to the enactment of the VCAA.  See Pelegrini v. Principi, 
18 Vet. App. 112, 119-120 (2004).  

In this case, VA satisfied its duty to notify by means of 
June 2003 and May 2005 letters from the AOJ to the veteran, 
which informed him of what evidence was required to 
substantiate his claim and of his and the VA's respective 
duties for obtaining evidence.  The veteran was also asked in 
the May 2005 letter to submit any relevant evidence and/or 
information in his possession to the AOJ.

After VCAA-compliant notice was sent to the veteran, the 
claim was readjudicated.  Thus, the Board determines that any 
defect concerning the timing of the VCAA notice requirements 
was harmless and resulted in no risk of prejudice to the 
veteran.  38 C.F.R. § 20.1102 (2006).

Furthermore, the VCAA requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all elements of a claim for 
service connection, so that VA must specifically provide 
notice that a disability rating and an effective date will be 
assigned if service connection is awarded.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The Board notes that 
the claim for an earlier effective date for the veteran's 10 
percent disability rating for generalized dermatitis and 
folliculitis was before the Board in April 2005, and was 
denied.  Also, as the Board concludes below that the 
preponderance is against the veteran's claim for a rating in 
excess of 10 percent, any questions as to the appropriate 
effective date of a rating in excess of 10 percent are 
rendered moot.  Therefore, despite any inadequate notice 
provided to the veteran on this element, the Board finds no 
prejudice to the veteran in processing the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

The Board also determines that VA has made reasonable efforts 
to assist the veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  
The information and evidence associated with the claims file 
consist of the veteran's service medical records, a private 
skin examination report, VA medical treatment records, two VA 
compensation and pension examinations, the veteran's 
testimony at his March 2004 Board hearing, and written 
statements from the veteran and his representative.  There is 
no indication that there is any additional relevant evidence 
to be obtained by either VA or the veteran.


II. Increased Disability Rating

The veteran argues that he is entitled to a disability rating 
in excess of 10 percent for his generalized dermatitis and 
folliculitis.

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  When a question arises as to which of two ratings apply 
under a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
is assigned.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  The veteran's 
statements describing the symptoms of his service-connected 
disorder are deemed competent evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  However, these statements 
must be considered with the clinical evidence of record and 
in conjunction with the pertinent rating criteria.

The veteran's generalized dermatitis and folliculitis are 
rated under Diagnostic Code 7806 for dermatitis or eczema.

The Board notes that, effective August 30, 2002, regulations 
regarding the evaluation of skin disease were revised.  See 
67 Fed. Reg. 49,590-99 (2002).  Where the law or regulation 
changes after a claim has been filed or reopened, but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or permitted the 
Secretary to do otherwise and the Secretary did so.  Karnas 
v. Derwinski, 1 Vet. App. 308, 313 (1991).  As the veteran's 
claim was filed prior to August 30, 2002, the Board will 
consider the regulations in effect both prior to and since 
August 30, 2002.  The Board observes, however, that when an 
increase is warranted based solely on the revised criteria, 
the effective date for the increase cannot be earlier than 
the effective date of the revised criteria.  See 38 C.F.R. 
§ 5110(g); VAOGCPREC 3-2000, 65 Fed. Reg. 33422 (2000); 
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).

Prior to August 30, 2002 eczema was rated as follows: eczema 
with ulceration or extensive exfoliation or crusting, and 
systemic or nervous manifestations, or exceptionally 
repugnant eczema warrants a 50 percent rating; eczema with 
exudation or itching constant, extensive lesions, or marked 
disfigurement warrants a 30 percent rating; eczema with 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area warrants a 10 percent rating; 
eczema with slight, if any, exfoliation, exudation or 
itching, if on a nonexposed surface or small area warrants a 
0 percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7806 
(2002).

The Board notes that, prior to August 30, 2002, verruga 
peruana, dermatophytosis, tinea barbae, pemphigus, psoriasis, 
dermatitis exfoliativa, and benign and malignant new skin 
growths were all rated according to the criteria of 
Diagnostic Code 7806.  See 38 C.F.R. § 4.118, Diagnostic 
Codes 7807-7819 (2002).

Under Diagnostic Code 7806, beginning August 30, 2002, a 60 
percent rating is warranted for dermatitis or eczema with 
more than 40 percent of the entire body or more than 40 
percent of exposed areas affected, or; constant or near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month 
period.  A 30 percent rating is warranted for dermatitis or 
eczema with 20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas affected, or; systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  A 10 percent 
rating is warranted for dermatitis or eczema with at least 5 
percent, but less than 20 percent, of the entire body, or at 
least 5 percent, but less than 20 percent, of exposed areas 
affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than six weeks during the past 12-
month period.  A 0 percent rating is warranted for dermatitis 
or eczema with less than 5 percent of the entire body or less 
than 5 percent of exposed areas affected, and; no more than 
topical therapy required during the past 12-month period.  38 
C.F.R. § 4.118, Diagnostic Code 7806 (2006).

Also, the Board notes that for the period beginning August 
30, 2002 the veteran's skin condition could also be rated 
under Diagnostic Code 7800 for disfigurement of the head, 
face, or neck.

Diagnostic Code 7800 provides for: a rating of 10 percent for 
disfigurement of the head, face, and neck, with one 
characteristic of disfigurement; a rating of 30 percent for 
disfigurement of the head, face, and neck, with visible or 
palpable tissue loss and either gross distortion or asymmetry 
of one feature or paired set of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or with two or three characteristics of disfigurement.  
38 C.F.R. § 4.118, Diagnostic Code 7800.

The eight characteristics of disfigurement, for purposes of 
evaluation of skin conditions under § 4.118, are as follows: 
(1) scar that is 5 or more inches (13 or more cm.) in length; 
(2) scar that is at least one-quarter inch (0.6 cm.) wide at 
its widest part; (3) surface contour of scar that is elevated 
or depressed on palpation; (4) scar that is adherent to 
underlying tissue; (5) skin that is hypo-or hyper-pigmented 
in an area exceeding six square inches (39 sq. cm.); (6) 
abnormal skin texture (irregular, atrophic, shiny, scaly, 
etc.) in an area exceeding six square inches (39 sq. cm.); 
(7) underlying soft tissue missing in an area exceeding six 
square inches (39 sq. cm.); and (8) skin that is indurated 
and inflexible in an area exceeding six square inches (39 sq. 
cm.).  Id.

In the instant case, a May 2000 VA medical treatment note 
indicates that, on examination, there were no significant 
active lesions at the time, but that the veteran did have 
some small skin tags around the left orbit.

The veteran was afforded a VA skin examination in February 
2003.  On physical examination of the skin, the following was 
noted: the veteran's skin disease occurred wherever there 
were hair follicles, and were from 0.2 centimeters to 4 
centimeters in diameter; that it developed as small comedom 
type lesions and progressed to larger lesions until they were 
treated or popped; they were red and always occurred in the 
follicles.  The veteran was diagnosed as having folliculitis.  
The examiner noted that she found no increase in symptoms of 
the skin rash or folliculitis, and that folliculitis was 
still present, but that only a few lesions were noted during 
the examination.

September 2003 VA notes indicate scaly, papular lesions and 
scaly patches on fingers, thumbs and under nails, with some 
area of desquamation, a cracked area on the right palm, and 3 
papular lesions of the face.  The veteran was assessed as 
having dermatitis, unresponsive to separate use of cortisone 
as antifungal ointment, and folliculitis.

On October 2003 private examination, the veteran was noted to 
have hyperkeratotic dermatosis, mostly on the right hand and 
lateral aspect of his index finger, with some on his thumb.  
The examiner opined that it was a palmar hyperkeratosis, not 
a fungus.  It was also noted that the veteran has several 
lesions of staphylococcal folliculitis on his belly, just 
above his waist band.

A July 2004 VA note indicates an assessment of palmar 
hyperkeratosis and lesions on his beard consistent with 
pseudofolliculitis barbae with some exacerbation.

A May 2005 VA medical note indicates that, on physical 
examination, the veteran had no rashes or hives.

The veteran was afforded another VA skin examination of his 
generalized dermatitis and folliculitis in June 2005.  On 
examination, the following was noted: the veteran suffered 
symptoms of intermittent crusting, intermittent itching, 
intermittent peeling skin, intermittent pigment change, and 
intermittent cracking of the skin on hands in areas of 
peeling and itching; that there was no acne, chloracne, 
alopecia, hyperhidrosis or benign or malignant neoplasms; 
that the veteran had localized papules on the face and neck 
that were 1 millimeter in circumference, with the left neck 
with 1 papule and left preauricular with 1 papule; that the 
veteran had localized exfoliation on the hand with itching, 
and the right index finger had 6 small 1 millimeter round 
peeling areas, middle finger at the proximal interphalangeal 
joint had one lesion of a 2 millimeters round peeling area, 
and the right finger had 2 peeling areas 1 millimeter round 
at the proximal interphalangeal joint; that the veteran had 
localized exfoliation of the hand with itching, with the left 
ventral wrist having 2 2-millimeter round peeling areas, and 
the index finger having 1 millimeter peeling areas.  The 
examiner stated that the percent of exposed areas affected by 
the veteran's skin condition was less than 5 percent, and 
that the percent of total body area affected was less than 5 
percent.  The veteran was diagnosed as having minor 
folliculitis of the face, no current evidence of generalized 
dermatitis, currently exhibiting mild hyperkeratotic 
dematosis of bilateral hands, with no significant effects on 
usual occupation, and no effects on daily activities.  The 
examiner also opined that there was no constant exudate or 
itching, no extensive lesions or marked disfigurement, no 
ulceration or extensive exfoliation, no crusting, no systemic 
or nervous manifestations, no systemic therapy of 
corticosteroids or other immunosuppressive drugs, and that 
the percent of the veteran's body and exposed areas were 
equal and were calculated at less than 0.5 percent.

After a review of the record, the Board finds that the 
veteran's generalized dermatitis and folliculitis do not more 
closely approximate the criteria for a 30 percent rating than 
those for a 10 percent rating under either the old or new 
version of Diagnostic Code 7806, or under Diagnostic Code 
7800.

The Board notes the consistent findings of scaly, papular 
lesions and scaly patches on the veteran's hands and lesions 
in the veteran's beard, as well as the consistent diagnoses 
of palmar hyperkeratosis and pseudofolliculitis barbae.  
However, the veteran's skin conditions have never been noted 
to be productive of ulceration, extensive exfoliation or 
crusting, exudation or itching constant, systemic or nervous 
manifestations, exceptional repugnancy, extensive lesions, or 
marked disfigurement.  Furthermore, on July 2005 VA 
examination, it was specifically found that the veteran had 
no constant exudate or itching, no extensive lesions or 
marked disfigurement, no ulceration or extensive exfoliation, 
no crusting, and no systemic or nervous manifestations.  
Thus, the Board finds that the veteran is not entitled to a 
disability rating of 30 percent or more under the version of 
Diagnostic Code 7806 in existence prior to August 30, 2002.

Also, the record does not reflect that the veteran's skin 
condition has at any point affected 20 percent or more of the 
entire body, affected 20 percent or more of any of the 
exposed areas, or required systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of six weeks or more during a 12-month period.  
Moreover, the July 2005 VA examiner specifically found that 
there had been no systemic therapy of corticosteroids or 
other immunosuppressive drugs, and that the percent of the 
veteran's body and exposed areas affected were equal and were 
calculated at less than 5 percent.  Thus, the Board finds 
that the veteran is not entitled to a disability rating of 30 
percent or more under the version of Diagnostic Code 7806 in 
existence beginning August 30, 2002.

Finally, the veteran's skin disability on his face and neck 
has never been noted to be productive of disfigurement with 
visible or palpable tissue loss and either gross distortion 
or asymmetry of one feature or paired set of features (nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips).  Nor has it ever been noted to be productive 
of scarring, to have underlying soft tissue missing, or to 
cause the skin to be indurated and inflexible.  Furthermore, 
the Board notes that, to the extent that abnormal 
pigmentation or texture of the skin on the face or neck has 
been noted in the medical record, no such abnormal 
pigmentation or texture of the skin has ever been noted to 
exceed six square inches.  Rather, the July 2005 VA examiner 
diagnosed the veteran as having minor folliculitis of the 
face, and noted that less than 0.5 percent of the face and 
neck was affected by the veteran's skin condition.  Thus, the 
Board finds that the veteran is not entitled to a disability 
rating of 30 percent or more under Diagnostic Code 7800.

Accordingly, a disability rating in excess of 10 percent for 
generalized dermatitis and folliculitis is not warranted.

Although the veteran may believe that his current rating does 
not adequately reflect his degree of disability, he is not 
competent to provide opinions that require medical knowledge.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The Board notes that the veteran is free to submit additional 
evidence in the future to support a claim for an increased 
disability rating, such as additional medical evidence that 
his disability has gotten worse.

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

III. Extra-Schedular Consideration

The above decisions are based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
Additionally, the record does not establish that the 
schedular criteria are inadequate to evaluate the veteran's 
generalized dermatitis and folliculitis so as to warrant the 
assignment of an increased rating on an extra-schedular 
basis.  There is no showing that his disability has resulted 
in marked interference with employment (i.e., beyond that 
contemplated in the assigned evaluations), necessitated 
frequent periods of hospitalization, or has otherwise 
rendered impractical the application of the regular schedular 
standards.  In the absence of evidence these factors, the 
Board finds that the criteria for submission for assignment 
of assignment of an extra-schedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) have not been met.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).










ORDER

Entitlement to a disability rating in excess of 10 percent 
for generalized dermatitis and folliculitis is denied.




____________________________________________
CHRISTOPHER J. GEARIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


